  Case 16-28731         Doc 55     Filed 05/13/19 Entered 05/13/19 10:13:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28731
         DAVID BELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/08/2016.

         2) The plan was confirmed on 12/14/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/22/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/10/2019.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-28731        Doc 55       Filed 05/13/19 Entered 05/13/19 10:13:24                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,853.87
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $3,853.87


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,657.51
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $174.60
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,853.87

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed         Paid         Paid
AUTOVEST LLC                     Unsecured            NA     11,025.44        11,025.44            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     12,000.00     12,732.87        12,732.87            0.00       0.00
GO FINANCIAL                     Unsecured      9,780.00            NA               NA            0.00       0.00
KIA MOTORS FINANCE CO            Unsecured            NA       9,089.92         9,089.92           0.00       0.00
MEDICAL PAYMENT DATA             Unsecured         126.00           NA               NA            0.00       0.00
NAVIENT                          Unsecured      6,875.00    124,593.74       124,593.74            0.00       0.00
NAVIENT                          Unsecured      6,743.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured      3,983.00            NA               NA            0.00       0.00
NAVIENT                          Unsecured      2,758.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         519.00        507.96           507.96           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         391.00        391.26           391.26           0.00       0.00
PREMIER BANK CARD                Unsecured         434.00           NA               NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured         200.00        694.33           694.33           0.00       0.00
SUDDENLINK                       Unsecured         199.00           NA               NA            0.00       0.00
TEXTBOOK PAYMENT DATA            Unsecured         311.00           NA               NA            0.00       0.00
UNITED STUDENT AID FUNDS INC     Unsecured     23,726.00     20,223.32        20,223.32            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured     16,263.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      9,999.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      9,561.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      9,472.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      7,505.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      5,951.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      3,884.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      3,858.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      3,003.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      3,003.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      3,858.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      3,003.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      2,205.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured      1,109.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT            Unsecured     26,165.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-28731         Doc 55     Filed 05/13/19 Entered 05/13/19 10:13:24                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
VERIZON                         Unsecured      2,041.00       2,002.79      2,002.79           0.00        0.00
WOW INTERNET & CABLE            Unsecured         404.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                $0.00
      Mortgage Arrearage                                     $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                $0.00                $0.00                $0.00
      All Other Secured                                      $0.00                $0.00                $0.00
TOTAL SECURED:                                               $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $181,261.63                 $0.00                $0.00


Disbursements:

       Expenses of Administration                             $3,853.87
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $3,853.87




UST Form 101-13-FR-S (09/01/2009)
  Case 16-28731         Doc 55      Filed 05/13/19 Entered 05/13/19 10:13:24                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
